Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


A rejection on this statutory basis (35 U.S.C. 102(g) as in force on March 15, 2013) is appropriate in an application or patent that is examined under the first to file provisions of the AIA  if it also contains or contained at any time (1) a claim to an invention having an effective filing date as defined in 35 U.S.C. 100(i) that is before March 16, 2013 or (2) a specific reference under 35 U.S.C. 120, 121, or 365(c) to any patent or application that contains or contained at any time such a claim.
Claim(s) 1-7 and 11-17  is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by US 2019/0347771 A1 to Suszek.
Claim 1. A method for blurring image content, the method comprising: selecting a number of frames of the image content for application of motion blur based on an amount of motion blur to be applied; Suszek [Abstract] teaches implementations relate to generating and displaying blur in images. In some implementations, a method includes generating a plurality of mipmap images based on an input image, including applying a blur to a respective plurality of pixels derived from the input image for each mipmap image.

Suszek [0001] teaches the popularity and convenience of digital camera devices have caused visual content such as digital photographs and videos to become ubiquitous. For example, large numbers of images of various types can be captured, stored, and displayed by user devices. Some devices and software can process images to add effects to those images, including effects that simulate use of a physical camera. For example, blur effects and other visual effects can be digitally added to images to simulate the use of lenses and other analog or mechanical components of cameras.

selecting pixel locations within the number of frames of the image content for the application of the motion blur; Suszek [Abstract] teaches Implementations relate to generating and displaying blur in images. In some implementations, a method includes generating a plurality of mipmap images based on an input image, including applying a blur to a respective plurality of pixels derived from the input image for each mipmap image…Output pixel values of the output image are generated, including determining blurred pixel values based on one or more of the mipmap images selected based on the output focal plane depth and the output focal range. The blurred pixel values are based on particular pixels associated with a depth outside the output focal range.
Suszek [0001] teaches the popularity and convenience of digital camera devices have caused visual content such as digital photographs and videos to become ubiquitous. For example, large numbers of images of various types can be captured, stored, and displayed by user devices. Some devices and software can process images to add effects to those images, including effects that simulate use of a physical camera. For example, blur effects and other visual effects can be digitally added to images to simulate the use of lenses and other analog or mechanical components of cameras. [0008]

Suszek [0009] teaches generating a plurality of mipmap images based on the input image, where generating the plurality of mipmap images includes, for each mipmap image, applying a blur to each particular pixel of a plurality of pixels derived from the input image for the mipmap image, where the blur is applied to each particular pixel based on a depth of the particular pixel into a scene depicted by the input image and based on a focal plane associated with the particular pixel

Suszek [0123] teaches in block 614, it is determined whether another pixel for the output image is to be processed, e.g., whether any pixels remain in the input image that have not been processed into output pixels. If so, the method returns to block 602 to select the next pixel of the input image for processing and generation of a corresponding output pixel. In various implementations, all of the pixels of the input image, or a subset of the pixels of the input image, can be selected for processing in method 600. [0164]

and blurring the image content by applying the motion blur to one or more portions of the image content in accordance with the selected number of frames and the selected pixel locations. Suszek [0009] teaches applying a blur to each particular pixel of a plurality of pixels derived from the input image for the mipmap image, where the blur is applied to each particular pixel based on a depth of the particular pixel into a scene depicted by the input image and based on a focal plane associated with the particular pixel; obtaining data indicating an output focal plane depth for an output focal plane of an output image; determining blurred output pixel values of the output image using at least one selected mipmap image of the plurality of mipmap images, including, for each designated pixel of a set of pixels of the input image,
Suszek [0030] teaches when rendering a blurred output image, an output focal plane depth is obtained for the output focal plane of the output image, e.g., based on user input. Output pixel values of the output image are determined by, for each such pixel, selecting at least one of the generated mipmap images based on the depth of a pixel and based on the output focal plane depth, and obtaining a blurred pixel value from the selected mipmap image(s). 

Claim 2. The method of Claim 1, further comprising performing foreground/ background segmentation on the image content prior to the selecting of the pixel locations. Suszek [0028] teaches background mipmap images and foreground mipmap images are generated based on the input image, where each background pixel has a respective depth behind a focal plane associated with the background pixel, and each foreground pixel has a respective depth in front of a focal plane associated with the foreground pixel., FIG. 9 element 904
Claim 3. The method of Claim 2, wherein the selecting of the pixel locations comprises selecting portions of the frames associated with background portions of the frames. Suszek [0004] teaches generating a plurality of background mipmap images based on the input image, which includes applying a respective background blur to each of a plurality of background pixels derived from the input image, where each background pixel has a respective depth behind a respective focal plane associated with the background pixel
Suszek [0008] teaches determining the opaque pixel values based on at least one background mipmap image includes, for each background pixel derived from the input image, selecting one or more background mipmap images from the plurality of background mipmap images based on the depth of the background pixel and based on the output focal plane depth; and using the one or more background mipmap images to determine a particular opaque pixel value corresponding to the background pixel. 

Claim 4. The method of Claim 1, wherein the selecting of the number of frames comprises selecting a sequential number of frames of the image content for the application of the motion blur. Suszek [0009] teaches a computer-implemented method to provide blurring in an image includes obtaining an input image; generating a plurality of mipmap images based on the input image, where generating the plurality of mipmap images includes, for each mipmap image, applying a blur to each particular pixel of a plurality of pixels derived from the input image for the mipmap image, where the blur is applied to each particular pixel based on a depth of the particular pixel into a scene depicted by the input image and based on a focal plane associated with the particular pixel; obtaining data indicating an output focal plane depth for an output focal plane of an output image; determining blurred output pixel values of the output image using at least one selected mipmap image of the plurality of mipmap images, including, for each designated pixel of a set of pixels of the input image, selecting the at least one mipmap image based on the depth of the designated pixel and based on the output focal plane depth; and causing the output image to be displayed on a display device. Examiner takes official notice in that the sequential (or non-sequential) number the frames does not affect the purpose or outcome of the design.  

Claim 5. The method of Claim 1, wherein the selecting of the number of frames comprises selecting a non-sequential number of frames of the image content for the application of the motion blur. Suszek [0009] teaches a computer-implemented method to provide blurring in an image includes obtaining an input image; generating a plurality of mipmap images based on the input image, where generating the plurality of mipmap images includes, for each mipmap image, applying a blur to each particular pixel of a plurality of pixels derived from the input image for the mipmap image, where the blur is applied to each particular pixel based on a depth of the particular pixel into a scene depicted by the input image and based on a focal plane associated with the particular pixel; obtaining data indicating an output focal plane depth for an output focal plane of an output image; determining blurred output pixel values of the output image using at least one selected mipmap image of the plurality of mipmap images, including, for each designated pixel of a set of pixels of the input image, selecting the at least one mipmap image based on the depth of the designated pixel and based on the output focal plane depth; and causing the output image to be displayed on a display device. Examiner takes official notice in that the sequential (or non-sequential) number the frames does not affect the purpose or outcome of the design. 

Claim 6. The method of Claim 1, wherein the selecting of the pixel locations within the number of frames of the image content for the application of the motion blur comprises selecting based on a color value for a respective pixel within the number of frames. Suszek [0053] teaches the system can determine which image to select based on evaluating one or more characteristics of accessible images, e.g., timestamps and other metadata of images, the color distributions of images, the recognized content or labels describing content in images, user data such as user preferences, etc. (accessed if user consent has been obtained).

Claim 7. The method of Claim 1, wherein the applying of the motion blur comprises using an 39GP2018037US1C146DG-026262 averaging filter for the applying of the motion blur, the using of the averaging filter comprising assigning an average pixel color value over the number of frames to a respective pixel location. Suszek [0084] teaches in block 410, blur is applied to the selected pixel based on depths of the selected and surrounding pixels of the downscaled image and based on a focal plane associated with the selected pixel (e.g., a focal plane calculated from the depth value of the selected pixel). A blur equation can be used to determine the blurred pixel color value. In some examples, the blur equation can sample pixels of the downscaled image that surround the selected pixel and are within a particular pixel distance to the selected pixel. In some examples, the particular pixel distance can be equal to the maximum blur radius, e.g., N in the graph 300 of FIG. 3. For example, the blur equation can multiply determined weights by sampled pixels, sum the weighted sampled pixels, and provide a weighted average pixel value as a blurred pixel value.

Claim 11. It differs from claim 1 in that it is a system that performs the method of claim 1. Therefore claim 11 has been analyzed and reviewed in the same way as claim 1. See the above analysis. 

Claim 12. It differs from claim 2 in that it is a system that performs the method of claim 2. Therefore claim 12 has been analyzed and reviewed in the same way as claim 2. See the above analysis.

Claim 13. It differs from claim 3 in that it is a system that performs the method of claim 3. Therefore claim 13 has been analyzed and reviewed in the same way as claim 3. See the above analysis.

Claim 14. It differs from claim 4 in that it is a system that performs the method of claim 4. Therefore claim 14 has been analyzed and reviewed in the same way as claim 4. See the above analysis..  

Claim 15. It differs from claim 5 in that it is a system that performs the method of claim 5. Therefore claim 15 has been analyzed and reviewed in the same way as claim 5. See the above analysis..  

Claim 16. It differs from claim 6 in that it is a system that performs the method of claim 6. Therefore claim 16 has been analyzed and reviewed in the same way as claim 1. See the above analysis.

Claim 17. It differs from claim 7 in that it is a system that performs the method of claim 7. Therefore claim 17 has been analyzed and reviewed in the same way as claim 7. See the above analysis.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 9-10 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0347771 A1 to Suszek in view of US 2019/0208124 A1 to Newman et al., hereinafter, “Newman”. 
Claim 9. While Suszek is silent on claim 9, Newman, in the field of applying motion blur to image data, teaches wherein the image content includes panoramic image content.  Newman [0010] teaches the analyzing of the captured panoramic video content includes analyzing metadata associated with the captured panoramic content

At the time of the invention, it would have been obvious to one of ordinary skill in the art to combine the teaches of Suszek with Newman to enable users too seamlessly and more rapidly post-process this captured wider FOV content in order to produce an interesting “story”. Additionally, such solutions should encourage a user's use of wider FOV image capture devices. Newman [0005]

Claim 10. While Suszek is silent on claim 10, Newman, in the field of applying motion blur to image data, teaches wherein the image content is viewed by a client device using a viewport into an extent of the image content. Newman [0056] teaches A user may utilize the device 120 to view content acquired by the capture apparatus 110. The display on the device 120 may act as a viewport into the 3D space of the panoramic content that is captured. 

Claim 19. It differs from claim 9 in that it is a system that performs the method of claim 9. Therefore claim 19 has been analyzed and reviewed in the same way as claim 9. See the above analysis.

Claim 20. It differs from claim 10 in that it is a system that performs the method of claim 10. Therefore claim 20 has been analyzed and reviewed in the same way as claim 10. See the above analysis.

Allowable Subject Matter
Claims 8 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 and similarly recited claim 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10997697 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because they are similar in scope.
17/239586
US 10997697 B1
A method for blurring image content, the method comprising: selecting a number of frames of the image content for application of motion blur based on an amount of motion blur to be applied;
1. A method for blurring captured image content, the method comprising: selecting a plurality of frames of the captured image content, the selecting of the plurality of frames enabling an application of motion blur to at least a portion of the captured image content, wherein a number of the plurality of frames of the captured image content that is selected corresponds to an amount of the motion blur to be applied such that selection of a larger number of the plurality of frames of the captured image content results in a higher degree of the motion blur and selection of a smaller number of the plurality of frames of the captured image content results in a lower degree of the motion blur;
selecting pixel locations within the number of frames of the image content for the application of the motion blur;
selecting a plurality of pixel locations within the plurality of frames of the captured image content for the application of the motion blur; 
and blurring the image content by applying the motion blur to one or more portions of the image content in accordance with the selected number of frames and the selected pixel locations.
applying the motion blur to the at least portion of the captured image content in accordance with the selected plurality of frames and the selected plurality of pixel locations,


Likewise claims 2-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10997697 B1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELOMIA L GILLIARD whose telephone number is (571)272-1681. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on 571 272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DELOMIA L GILLIARD/Primary Examiner, Art Unit 2661